Citation Nr: 1722995	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.



REPRESENTATION   

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Military from October 1982 until October 1985. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 16, 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a left ankle disability and confirmed and continued the denial of entitlement to service connection for a right ankle disability.  Service connection for a right ankle disability was previously denied in a rating decision dated August 9, 2010, as medical evidence failed to show the disability had ever been clinically diagnosed.  

The Veteran filed a Notice of Disagreement in June 2011.  A Statement of the Case was issued in July 2013.  The Veteran also filed his appeal in July 2013.

The Board notes that the VA has conceded that the Veteran injured his left ankle while in service in the March 2011 rating decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ), via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, including those of his evaluation and treatment since service, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159. 

In the instant case, the Veteran's STRs are not available for review based on the RO's Memorandum as to the unavailability of the Veteran's STRs.  Efforts to locate the records failed in 2010, when the RO was adjudicating the Veteran's right ankle disability.  The RO noted in this report, dated August 2, 2010, that two attempts were made in June 2010 to locate the Veteran's STRs, which included a written request to the Veteran for his records in June 2010, as well as an electronic request to the National Personnel Records Center (NPRC).  The RO received a reply that the records either did not exist or were not located at the NPRC.  Subsequently, when the Veteran submitted a new claim as it pertained to his left ankle disability, the RO in March 2012 attempted to secure STRs directly from William Beaumont Army Community Hospital in El Paso, Texas, but was also unsuccessful.  Nonetheless, it does not appear that the RO searched in any other alternative locations to secure his STRs as it pertained to his right ankle disability once this claim was reconsidered nor did it advise the Veteran that it was unable to locate these records.  In light of the NPRCs finding that the Veteran's records "were not located at the NPRC," a remand is required for the RO to check alternate locations for the Veteran's STRs or to notify him of the unavailability of the records.  38 C.F.R. § 3.159(c)(3). 

In cases where STRs are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The record must reflect VA's efforts to develop such alternate or collateral sources to support the Veteran's claim.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005) (observing that in lieu of the Veteran's STRs, morning reports could have been used to verify personnel actions, and corroborate the Veteran's testimony that he was not available for duty on the dates that he testified that he was injured).  

Next, the Veteran indicated he was treated by Dr. Margaret A. Kravayna of Beachwood, Ohio, in 1990 relative to his right ankle disability.  The Veteran signed an authorization to release those records on June 17, 2010.  A VCAA letter was sent to the Veteran on June 23, 2010, indicating that a request was made to Dr. Kravanya to secure his treatment records.  The record does not show that the RO ever received treatment records from Dr. Karvanya or that, pursuant to statute, 38 U.S.C.A. § 5103A (West 2015), the VA notified the Veteran that efforts to secure private records have been unsuccessful.   Specifically, if, after making reasonable efforts to obtain adequately identified records, VA is unable to secure same, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify claimant that he/she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1). 

Secondly, in the case of private treatment records, VA must make "an initial request for the records and, if the records are not received, at least one follow-up request unless such a request would be futile."  38 USCS  §5103A; 38 C.F.R.  
§ 3.159(c)(1); (2016).  The record does not show further efforts were made to contact Dr. Kravanya beyond the June 2010 attempt, pursuant to the regulation nor does the record indicate that further attempts at follow up would be futile.  As such, the Board has not fulfilled its duty to assist and remand is required.

Finally, the Board notes that the Veteran has not been afforded a VA examination for his ankle disability.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20  Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The RO acknowledged that the Veteran injured his left ankle in service, and for the purposes of this remand competently reports that continues to experience problems with it.  As such, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of the Veteran's claim for residuals of his ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the Veteran's treatment records from Dr. Margaret Kravanya.  All actions to obtain the requested records  should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records. 

2.  Contact the Veteran and request that he identify any other private medical providers that may have records relevant to his claim that are not already of record.  Ask the Veteran to authorize release of any such records.  Inform the Veteran of any substitute records he may submit to substantiate his claim such as morning or sick  reports.

3.  The RO should check alternative sources for the Veteran's STRs and if unable to secure, document the record and notify the Veteran.

4.  The Veteran submitted a buddy statement in December 2010, which included a photograph.  The photograph is unclear.  The Veteran should be afforded the opportunity to submit a clear photograph.

5.  After any additional records are associated with the claims file, the AOJ should afford the Veteran a VA examination by an appropriate medical professional to determine the current nature and etiology of his claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

6.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorders, and any tests deemed necessary.

The VA examiner should offer the following opinions:

Whether it is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's left ankle disability: 

(a) had its onset in service or is related to
service, or 
(b) is related to a service connected disability.

Whether it is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's right ankle disability:
 
(a) had its onset in service or is related to
service, or 
(b) is related to a service connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

7.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

8.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


